******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                    IN RE TIARRA O.*
                        (AC 37781)
            DiPentima, C. J., and Lavine and Keller, Js.
     Argued September 8—officially released October 21, 2015**

  (Appeal from Superior Court, judicial district of
  Fairfield, Child Protection Session, B. Kaplan, J.)
  David E. Schneider, Jr., for the appellant (respon-
dent Wayne D.).
  Elizabeth Bannon, assistant attorney general, with
whom were Benjamin Zivyon, assistant attorney gen-
eral and, on the brief, George Jepsen, attorney general,
for the appellee (petitioner).
Ellen A. Morgan, for the minor child.
                          Opinion

   LAVINE, J. The respondent guardian, Wayne D.,
appeals from the judgment of the trial court adjudicat-
ing his former ward, Tiarra O. (youth), uncared for in
that her home cannot provide the specialized care
which her physical, emotional, or mental condition
requires pursuant to General Statutes § 46b-129. On
appeal, the respondent claims that the trial court
improperly (1) found that the youth was uncared for
in light of the court’s finding that she was not neglected,
and (2) denied his motion to vacate the order of tempo-
rary custody and return the youth to his care.1 We dis-
miss the appeal for lack of jurisdiction as it is moot.
  The trial court made the following findings of fact
that are relevant to the respondent’s claims on appeal.
In October, 2005, the Court of Probate for the District
of Fairfield appointed Deborah D., the respondent’s
mother, guardian of the youth. In July, 2011, Deborah
D. filed in the Probate Court a resignation of guardian
and appointment of successor guardian petition. She
wished to be removed as guardian2 and have the respon-
dent appointed successor guardian. The Department
of Children and Families (department) assessed the
respondent and found him to be a chronic user of mari-
juana who refused treatment. The department did not
recommend that the respondent be appointed guardian
and so advised the Probate Court. Nevertheless, the
Probate Court ordered that Deborah D. remain the
youth’s primary guardian for decision-making purposes
and appointed the respondent coguardian.
   On February 19, 2014, the petitioner, the Commis-
sioner of Children and Families, filed a petition alleging
that the youth was neglected in that she was being
denied proper care and attention, physically, education-
ally, emotionally or morally; or was being permitted to
live under conditions, circumstances, or associations
injurious to her well-being. The petitioner subsequently
amended the neglect petition to allege that the youth
was uncared for in that her home cannot provide the
specialized care her emotional or mental condition
requires. See General Statutes § 46b-120 (8).
  At the time the petitioner filed the neglect petition,
she also filed an application for an order of temporary
custody. Deborah D., and the youth’s biological mother,
Blanca O., agreed to the order of temporary custody,3
but the respondent contested it. The court held a hear-
ing on March 13, 2014, and sustained the order of tempo-
rary custody.4 The respondent later filed a motion to
vacate the order of temporary custody and have the
youth returned to his care. The motion to vacate was
consolidated with the uncared-for petition.
  A trial on the uncared-for petition and motion to
vacate was held on October 16, 2014.5 During the trial
on the uncared-for petition, the transcript of the order
of temporary custody hearing was placed into evidence.
The court issued its memorandum of decision on Febru-
ary 11, 2015. After setting forth its evidentiary findings,
the court found by a fair preponderance of the evidence
that the youth was uncared for in that her home could
not provide the specialized care that her physical, emo-
tional or mental condition required, and that it was in
her best interest that she be committed to the custody
of the petitioner until further order of the court. The
court found that she was not neglected. The court also
denied the respondent’s motion to vacate the order of
temporary custody. The respondent filed the present
appeal.
   A few days before oral argument in this court, the
youth turned eighteen years old and her commitment
to the petitioner had expired. See General Statutes
§ 46b-129 (j) (4). This occurrence potentially rendered
the respondent’s appeal moot. He argued, however, that
there are collateral consequences to the court’s finding
that the youth was uncared for and therefore this court
could provide relief if he prevailed on appeal. We
ordered the parties to submit supplemental briefs
addressing ‘‘whether, in light of the fact that the [youth]
is now [eighteen] years old, there are any collateral
consequences that prevent this action from being dis-
missed as moot.’’
   ‘‘When, during the pendency of an appeal, events
have occurred that preclude an appellate court from
granting any practical relief through its disposition of
the merits, a case has become moot. . . . It is a well-
settled general rule that the existence of an actual con-
troversy is an essential requisite to appellate jurisdic-
tion; it is not the province of appellate courts to decide
moot questions . . . .’’ (Internal quotation marks omit-
ted.) In re Fabian A., 106 Conn. App. 151, 155, 941
A.2d 411 (2006). Mootness deprives the court of subject
matter jurisdiction. ‘‘Mootness is a question of justicia-
bility that must be determined as a threshold matter
because it implicates [this] court’s subject matter juris-
diction . . . .’’ (Internal quotation marks omitted.) Col-
lins v. Collins, 117 Conn. App. 380, 386, 979 A.2d 543
(2009).
   ‘‘In determining mootness, the dispositive question
is whether a successful appeal would benefit . . . [the]
[respondent] in any way. . . . In other words, the ulti-
mate question is whether the determination of the con-
troversy will result in practical relief to the
complainant. . . .
   ‘‘Importantly, [u]nder the collateral consequences
doctrine, this court may retain jurisdiction and consider
a claim that otherwise has been rendered moot when
a litigant shows that there is a reasonable possibility
that prejudicial collateral consequences will occur.
. . . Accordingly, the litigant must establish these con-
sequences by more than mere conjecture, but need not
demonstrate that these consequences are more proba-
ble than not. . . . Where there is no direct practical
relief available from the reversal of the judgment . . .
the collateral consequences doctrine acts as a surro-
gate, calling for a determination whether a decision in
the case can afford the litigant some practical relief in
the future. The reviewing court . . . determines, based
upon the particular situation, whether, the prejudicial
collateral consequences are reasonably possible.’’ (Cita-
tion omitted; internal quotation marks omitted.) In re
Julie J., 150 Conn. App. 387, 392, 90 A.3d 406 (2014).
  In his supplemental brief, the respondent asserted
that he faces two collateral consequences pursuant to
the court’s finding that the youth was uncared for: first,
any future neglect petition involving him will note that
the youth in this case was found to be uncared for and
placed in the custody of the petitioner; and second, the
department will use the uncared for adjudication and
subsequent commitment as a partial basis to determine
that he should be placed on the department’s central
registry. The petitioner argues that the appeal is moot
as there is no practical relief this court can afford the
respondent. The petitioner relies on In re Claudia F.,
93 Conn. App. 343, 888 A.2d 1138, cert. denied, 277
Conn. 924, 895 A.2d 796 (2006), and In re Alba P.-V.,
135 Conn. App. 744, 42 A.3d 393, cert. denied, 305 Conn.
917, 46 A.3d 170 (2012). We agree with the petitioner.
   The procedural posture of In re Claudia F. is on
point with that of the present case. In that case, the
respondent mother appealed from a neglect adjudica-
tion but, during the pendency of the appeal, voluntarily
consented to the termination of her parental rights. In
re Claudia F., supra, 93 Conn. App. 345. On appeal,
this court concluded that regardless of the respondent
mother’s claims regarding the findings related to the
neglect petition, the department was on notice that
there were concerns about her ability to parent as a
result of an order of temporary custody from which the
respondent mother had not taken an appeal. Id., 348.
Specifically, this court found that the trial court had
made findings concerning parental neglect pursuant to
the order of temporary custody from which the respon-
dent mother did not appeal, and that the evidence admit-
ted at the neglect proceeding was essentially the same
evidence admitted at the hearing on the order of tempo-
rary custody. Id. This court, therefore, dismissed the
appeal as moot stating that the respondent mother had
‘‘failed to show how the court’s finding of neglect would
produce collateral consequences above and beyond the
consequences that could flow from the order of tempo-
rary custody.’’ Id., 349.
  In the present case, the petitioner obtained an order
of temporary custody that was sustained by the trial
court. The respondent failed to file an appeal from the
order of temporary custody to challenge the court’s
factual findings. ‘‘[T]emporary custody orders are
immediately appealable because an immediate appeal
is the only reasonable method of ensuring that the
important rights surrounding the parent-child relation-
ship are adequately protected . . . .’’ (Internal quota-
tion marks omitted.) In re Shamika F., 256 Conn. 383,
385, 773 A.2d 347 (2001). The factual circumstances
surrounding the petitioner’s obtaining custody of the
youth pursuant to the order of temporary custody are
part of the department’s records. In addition, the tran-
script of the order of temporary custody hearing was
placed into evidence at the trial of the uncared-for peti-
tion. The respondent has failed to demonstrate how the
finding that the youth was uncared for would produce
consequences above and beyond the consequences that
could flow from the order of temporary custody.
  As to the respondent’s assertion that the department
will use the finding that the youth was uncared for and
her commitment to the petitioner’s care as a partial
basis to place him on the department’s central registry,
the respondent has failed to demonstrate a factual basis
for his concern. There is no record of a substantiation
or registration pursuant to General Statutes § 17a-101k6
regarding the respondent. As in In re Alba P.-V., where
the respondent mother’s children were found neglected,
the respondent in the present case has ‘‘provided no
indication that [his] ability to challenge [his] placement
on the central registry through the administrative pro-
cess described in . . . § 17a-101k and, thereafter, the
court appeals process, would be foreclosed by dismissal
of the present appeal.’’ In re Alba P.-V., supra, 135
Conn. App. 753. The respondent therefore has failed
to demonstrate that collateral consequences bar the
dismissal of his appeal pursuant to the mootness
doctrine.
   The appeal is dismissed.
   In this opinion the other judges concurred.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  ** October 21, 2015, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
  1
    The attorney for the youth, a minor at the time the appeal was filed, has
adopted the brief of the respondent.
  2
    Deborah D. represented that she could no longer care for the youth due
to the youth’s poor behavior.
  3
    The youth’s biological father was defaulted when he failed to appear at
the hearing on the order of temporary custody.
  4
    Subsequently, the trial court, Stevens, J., granted the motion to remove
Deborah D. as coguardian of the youth and dismissed her from the neglect
or uncared-for petition.
  5
    The youth’s biological mother failed to appear at the hearing and was
defaulted.
  6
    General Statutes § 17a-101k is entitled: ‘‘Registry of findings of abuse or
neglect of children maintained by Commissioner of Children and Families.
Notice of finding of abuse or neglect of child. Appeal of finding. Hearing
procedure. Appeal after hearing. Confidentiality. Regulations.’’